Case 1:18-cr-00120-SPW Document 122-2 Filed 08/04/21 Page 1 of 2

Shawnee Lopez

12274 Claude Ct. #1327
Northglenn CO, 80241
307-250-8383
shawnee.kaye.lopez@gmail.com

 

Character letter for Victor Lopez
To whom it may concern:

Hello, my name is Shawnee Lopez. | am the daughter of Victor Lopez. | am 23 years old, and | grew up in
Cody, WY. | am a contract specialist for Five Rings Financial living in Colorado.

| would like to start off by telling you that | have known Victor all my life, but that would be far
from the truth. Even as Victor being my father, | know very little about him. My childhood memories are
very vague. When my mother and father split, | never understood why. | remember hearing bits and
snippets of my mother speaking illy about him, and | was so confused as to why she would ever say
anything poorly about him. To me, a little girl, he was the best thing in the world.

That proceeded to happen for many years, even after my mother remarried to Ed, my
stepfather. | would continue to see my dad when he was not in jail, but that was not very often. | could
list off more than one story, but there was this one specific incident that happened on my last day of
school. | was staying at his house that night, he bought me the SpongeBob movie. We ate dinner, and
from what | remember we had a lot of fun. I’m not sure what time it was, but the movie had ended, and
Victor and | were both sleeping on the couch. | woke up to pounding on the door. No matter how hard |
tried to wake my dad up, he would not budge. | opened the door to two police officers asking to step
inside and talk to my dad. There were beer cans surrounding the coffee table, and when my dad finally
woke up he told me “Daddy has to go away for a while..”

Even after that happened, he would still try to make an effort when he wasn’t sick to come see
me. There was quite a bit of turmoil between him and my mother, and | remember | wasn’t allowed to
leave with him anymore. He still would bring me my favorite drink on Sundays and sit outside of my
house and talk with me about our week, and how life was. By this time, | was fully aware that he had a
drinking and substance abuse problem. But to me, | didn’t care because | still had my dad in my life.

We ended up moving to North Dakota for Ed’s job. After that happened, we stopped seeing
each other completely with very little communication. | had started my new life, with new friends and
was being the rebellious child. It wasn’t long after | moved, | started using substances myself and
drinking. It started on the weekends, and became weekly.

By now, I’m sure my dad is fully aware of my past, but at the time nobody knew. | hit federal
prison by the time | was 19. My charges include Attempt to distribute and Intent to deliver meth,
heroine, and pills. | served a year and a day, and just recently in March of 2021 completed my 3yr
probation period.

My point is not to tell you my life story. This is my father’s character letter, but it is important to
list my trials as well. Personally, | have made some terrible decisions in my life. | have lied, cheated,
stole. | have put others in danger and cause tremendous heartache to my family during the years | was
using. That has never defined the person | am sober.

| said | know very little about my father, which is true. But those little bits and pieces | do know
are what matters. | never once had to wonder if my father loved me growing up, | know he did. He is the
so caring, he is kind, a full blown comedian, he has the brightest personality and the warmest heart

My father has made some very poor decisions, but the main contributing factor is alcohol and
substance abuse. Being an adult now, | do not hold any anger, or resentment for my childhood and his
Case 1:18-cr-00120-SPW Document 122-2 Filed 08/04/21 Page 2 of 2

decisions. He is a good man, and my father needs help. | do not believe the justice system has ever fully
given a hand to do so. He is fully capable of doing better, | am a full brown advocate that we do recover
if we have the right tools and resources. Victor has a whole support system backing him, we have not
left his side, and do not plan to do so. | know he has goals, and ambitions, and again | know he is fully
capable of achieving those goals. | would love nothing more than the opportunity to be reunited with
my father, and allow him the opportunity to meet his grandson.

Thank you for taking the time to read this, and | hope in the short time that you sit in front of
my father you take this all into consideration.

Best regards,
Shawnee Lopez
